C H A R L E S             A .       B U T L E R                                              )         C / A N o . 0 1 A 0 1 - 9 8 0 8 - C H - 0 0 4 2 8
                                                                                             )         D A V I D S O N C O U N T Y
                P e t i t i o n e r - A p p e l l a n t                                      )         C h a n c e r y N o . 9 8 - 9 8 4 - I
                                                                                             )
                v .

T E N N E S S E E D E P A R T M E N T                          O F
                                                                                             )
                                                                                             )
                                                                                             )
                                                                                                                                  FILED
C O R R E C T I O N                                                                          )
                                                                                             )                                       June 29, 1999
                R e s p o n d e n t - A p p e l l e e                                        )
                                                                                                                                Cecil Crowson, Jr.
                                                                                                                               Appellate Court Clerk


                                            I N      T H E         C O U R T      O F   A P P E A L S         A T   N A S H V I L L E


A P P E A L E D               F R O M      T H E      C H A N C E R Y            C O U R T       O F     D A V I D S O N     C O U N T Y

T H E         H O N O R A B L E            I R V I N         H .      K I L C R E A S E ,          J R . ,     C H A N C E L L O R



C h a r l e s A . B u t l e r , P r o S e
# 1 3 6 4 7 9 N E C X P O B 5 0 0 0
M o u n t a i n C i t y , T N 3 7 6 8 3

                F o r         P e t i t i o n e r - A p p e l l a n t

P a u l G . S u m m e r s
A t t o r n e y G e n e r a l                      a n d       R e p o r t e r

M i c h a e l E . M o o r e
S o l i c i t o r G e n e r a l

S   t   e   p h a n   i   e     R   .     R e e v e r s , B P R 1 0 5 8 7
S   e   n   i o r     C   o   u n   s   e l
C   i   v   i l R     i   g   h t   s     a n d C l a i m s D i v i s i o n
4   2   5     F i f   t   h     A   v   e n u e N o r t h
S   e   c   o n d     F   l   o o   r   , C o r d e l l H u l l B u i l d i n g
N   a   s   h v i l   l   e   ,     T   N 3 7 2 4 3 - 0 4 8 8

                A t t o r n e y s            f o r      R e s p o n d e n t - A p p e l l e e


                                                                    A F F I R M E D      A N D         R E M A N D E D


                                                                               H o u s t o n       M .     G o d d a r d ,     P r e s i d i n g   J u d g e


C O N C U R :

F R A N K S ,             J .
S U S A N O ,             J .
                                                                  O   P     I     N     I     O     N




                          P l a i n t i f f         C h a r l e s     A .       B u t l e r ,           a n     i n m a t e       i n c a r c e r a t e d             i n

t h e     p e n a l       s y s t e m       o f     t h e     S t a t e     o f       T e n n e s s e e ,             s e e k s       t o     h a v e       a

p a r o l e       v i o l a t i o n         d e t a i n e r       i s s u e d         b y     t h e       S t a t e       o f     G e o r g i a         l o d g e d

w i t h     t h e     T e n n e s s e e           D e p a r t m e n t       o f       C o r r e c t i o n s             d e c l a r e d           i n v a l i d .

A s     b e s t     w e     u n d e r s t a n d           t h e   r e c o r d ,         t h e       b a s i s         f o r     M r .       B u t l e r ’ s

a s s e r t i o n         i s     t h a t     t h e       S t a t e   o f       G e o r g i a           f a i l e d       t o     b r i n g         h i m       t o

t r i a l     w i t h i n         1 8 0     d a y s       a f t e r   h i s       r e q u e s t           a s     m a n d a t e d           b y     t h e

I n t e r s t a t e         C o m p a c t         O n     D e t a i n e r s .



                          T h e     T r i a l       C o u r t     f o u n d ,         w i t h       c i t a t i o n s           o f     a p p r o p r i a t e

a u t h o r i t y ,         t h a t       t h e     C o m p a c t     d o e s         n o t       a p p l y       t o     p a r o l e         v i o l a t i o n s ,

a n d     f o r     t h a t       r e a s o n       d i s m i s s e d       M r .       B u t l e r ’ s           s u i t .



                          O u r     r e v i e w         o f   t h e   r e c o r d           p e r s u a d e s           u s     t h i s       i s     a n

a p p r o p r i a t e           c a s e     f o r       a f f i r m a n c e       u n d e r         R u l e       1 0 ( a )       o f       t h i s     C o u r t .



                          F o r     t h e     f o r e g o i n g       r e a s o n s           t h e       j u d g m e n t         o f       t h e     T r i a l

C o u r t     i s     a f f i r m e d         a n d       t h e   c a u s e       r e m a n d e d             f o r     c o l l e c t i o n           o f       c o s t s

b e l o w .         C o s t s       o f     a p p e a l       a r e   a d j u d g e d             a g a i n s t         M r .     B u t l e r .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .




                                                                                  2
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  3